Exhibit 10.1
THIRD AMENDMENT TO THE
RIVERWOOD INTERNATIONAL EMPLOYEES RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2009 and Reflecting Amendments
Adopted Through December 31, 2009)
          WHEREAS, the Compensation and Benefits Committee of the Board of
Directors of Graphic Packaging Holding Company has delegated to the Retirement
Committee of Graphic Packaging International, Inc. (the “Retirement Committee”)
the responsibility to make certain amendments to the Riverwood International
Employees Retirement Plan (the “Plan”); and
          WHEREAS, the Retirement Committee deems it desirable to amend the Plan
to implement the retirement strategy approved by the Compensation and Benefits
Committee at its meetings held on November 17, 2010 and February 17, 2011, and
to make certain other amendments;
          NOW, THEREFORE, BE IT RESOLVED, that the Plan be, and it hereby is
amended, effective as of the dates indicated below, in the following respects:

1.   The Table of Contents is amended, effective as of June 30, 2011, by
referencing the addition of a new Section 4.08 in Article 4 after Section 4.07
to read as follows:

    “4.08 Cessation of Benefit Accruals for Non-Grandfathered Members”

2.   Section 1.05 is further amended, effective as of July 1, 2011, by adding a
new paragraph (f) to read as follows:

  “(f)   Notwithstanding the above, a Non-Grandfathered Member’s Average Final
Salary shall be determined as of December 31, 2011, or as of his retirement or
termination of employment, if earlier. Notwithstanding the cessation of Benefit
Service as of June 30, 2011, for purposes of determining the amount of a
Member’s Average Final Salary, Pensionable Earnings for the 2011 Plan Year shall
include Pensionable Earnings for the period July 1, 2011 to December 31, 2011 to
the extent it would have been counted had Benefit Service continued to be
recognized under the Plan for that period.”

1



--------------------------------------------------------------------------------



 



3.   Section 1.11 is amended, effective as of July 1, 2011, by adding the
following sentence at the end thereof:

    “Notwithstanding the foregoing, a Non-Grandfathered Member’s Covered
Compensation shall be determined as of December 31, 2011, or as of his
retirement or termination of employment, if earlier.”

4.   Article 1 is amended, effective as of July 1, 2011, by renumbering
Sections 1.27 through 1.50 as Sections 1.28 through 1.51, respectively, by
changing any references to those sections accordingly, and by adding a new
Section 1.27 to read as follows:

  “1.27   ‘Non-Grandfathered Member’ means a Member who, on July 1, 2011, failed
to meet one or more of the following requirements:

  (a)   is age 50 or older,     (b)   has completed five or more years of
Vesting Service,     (c)   is in active employment, is on an approved leave of
absence, is in receipt of benefits under the Employer’s long-term disability
plan, or is on a military leave as described in Section 3.01(c) provided the
Member’s reemployment rights are protected by law on July 1, 2011.”

5.   Section 1.33, as renumbered, is amended, effective as of July 1, 2011, by
adding the following sentence after subparagraph (b):

    “A Non-Grandfathered Member who is accruing Benefit Service under
Section 3.02(a)(iv) as of June 30, 2011 shall continue to be credited with
Pensionable Earnings under the preceding paragraph for the period July 1, 2011
to December 31, 2011 to the extent he remains Disabled during that period and
does not elect to commence payment of his Pension.”

6.   Section 1.33, as renumbered, is further amended, effective as of July 1,
2011, by adding the following sentence at the end thereof:

    “Notwithstanding the above, Pensionable Earnings paid after December 31,
2011 with respect to a Non-Grandfathered Member shall not be counted under the
Plan. In addition, no Pensionable Earnings shall be imputed for any period of
absence after December 31, 2011 with respect to a Non-Grandfathered Member.”

7.   Section 3.01(d) is amended, effective as of July 1, 2011, by adding the
following sentence at the end thereof:

    “In addition, a Non-Grandfathered Member who is receiving payments under the
Employer’s long-term disability plan as of June 30, 2011 or who becomes Disabled
on or after July 1, 2011 shall continue to be credited with Vesting Service for
his period of Disability until the earlier of the date the Member ceases to be
Disabled or commences payment of his Pension.”

2



--------------------------------------------------------------------------------



 



8.   Section 3.02(a)(ii) is amended, effective as of June 30, 2011, by adding
the words “, provided such service is required to be recognized for benefit
accrual purposes under applicable law” at the end of that subparagraph.

9.   Section 3.02(b) is amended, effective as of June 30, 2011, by adding a new
subparagraph (v) to read as follows:

  “(v)   Any period of service or period of absence after June 30, 2011 with
respect to a Non-Grandfathered Member.”

10.   Section 4.01(c) is amended, effective as of July 1, 2011, by deleting the
words “the sum of (i), (ii), (iii), (iv), and (v), but not less than (vi)” and
by inserting in their place the words “the sum of (i), (ii), (iii), (iv),
(v) and (vi), but not less than (vii)”, and by redesignating subparagraphs
(iii) through (vi) as subparagraphs (iv) through (vii), respectively, and by
adding a new subparagraph (iii) and revising subparagraph (ii) to read as
follows:

  “(ii)   1.20% of Average Final Salary multiplied by Benefit Service accrued as
of June 30, 2011 in excess of 35 years.

  (iii)   0.90% of Average Final Salary multiplied by Benefit Service accrued
after June 30, 2011 in excess of 35 years (taking Benefit Service accrued prior
to June 30, 2011 into account in determining the Member’s years of Benefit
Service in excess of 35 years).”

11.   Section 4.04 is amended, effective as of June 30, 2011, by adding the
words “Subject to the provisions of paragraph (e) below,” at the beginning of
the first sentence of paragraph (a), and by adding a new paragraph (e) to read
as follows:

  “(e)   Restriction of Benefits for Non-Grandfathered Members. Notwithstanding
the preceding provisions of this Section 4.04, in no event shall a
Non-Grandfathered Member first become eligible for benefits under the provisions
of this Section 4.04 after June 30, 2011. In addition, a Non-Grandfathered
Member who is accruing Benefit Service under the provisions of this Section 4.04
as of June 30, 2011 shall cease to accrue Benefit Service under the provisions
of this Section 4.04 as of June 30, 2011. A Non-Grandfathered Member’s benefit
accrued under the provisions of this Section 4.04 shall continue to be governed
by the provisions of this Section 4.04 on and after July 1, 2011, including the
right to commence payment in accordance with the provisions of paragraph
(d) above and Sections 4.01, 4.02, 4.03 and 4.05. For purposes of determining a
Non-Grandfathered Member’s right to an early retirement Pension and the early
retirement factor to be applied in the event a Member elects to commence payment
of his Pension prior to the Member’s Normal Retirement Date under the provisions
of Section 4.03, a Non-Grandfathered Member who is accruing benefits under the
provisions of this Section 4.04 as of June 30, 2011 shall continue to accrue
Vesting Service while the Member remains Disabled in accordance with the
provisions of this Section 4.04 up to the date the Member’s Pension commences.”

3



--------------------------------------------------------------------------------



 



12.   Article 4 is amended, effective as of June 30, 2011, by adding a new
Section 4.08 to read as follows:

  “4.08   Cessation of Benefit Accruals for Non-Grandfathered Members

  Notwithstanding any provisions of the Plan to the contrary, in calculating the
benefit payable to or on behalf of a Non-Grandfathered Member under the Plan
after June 30, 2011, the following rules shall apply:     (a)   Benefit Service
for benefit accrual purposes shall be frozen as of June 30, 2011;     (b)  
Average Final Salary and Covered Compensation shall be frozen as of December 31,
2011; and     (c)   Vesting Service shall continue to be credited in accordance
with the provisions of the Plan for all purposes.”

  13.   Section 11.02(c) is amended, effective as of June 30, 2011, by adding
the following sentence at the end thereof:

    “In applying the provisions of the preceding sentence to a Non-Grandfathered
Member, the benefit payable under the Hourly Plan shall be calculated based on
the benefit level in effect at the earlier of the Member’s termination of
employment or June 30, 2011.”

               BE IT FURTHER RESOLVED, that the Retirement Committee has
approved this Third Amendment to the Riverwood International Employees
Retirement Plan on this sixth day of May, 2011.


            GRAPHIC PACKAGING INTERNATIONAL, INC.
   RETIREMENT COMMITTEE MEMBERS           By:   /s/ Daniel J. Blount       
Daniel J. Blount                    By:   /s/ Brad Ankerholz        Brad
Ankerholz                    By:   /s/ Cindy Baerman        Cindy Baerman       
            By:   /s/ Clint Demetriou        Clint Demetriou             

4